Case 3:19-cv-00336-MHL-RCY Document 65 Filed 01/21/21 Page 1 of 10 PagelD# 274

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
CLEVIN PITTMAN,
Plaintiff,
Vv. Civil Action No. 3:19CV336
D.M. YORK, et al.,

Defendants.

MEMORANDUM OPINION

Clevin Pittman, a Virginia inmate proceeding pro se and in forma pauperis, filed this
civil action pursuant to 42 U.S.C. § 1983.' Pittman alleges that Defendant York subjected him to
excessive force when he handcuffed him to a bed. The matter comes before the Court on
Defendant D.M. York’s Motion to Dismiss. (ECF No. 50.) For the reasons stated below, the
Motion to Dismiss will be DENIED.

I, Standard for Motion to Dismiss

“A motion to dismiss under Rule 12(b)(6) tests the sufficiency of a complaint:
importantly, it does not resolve contests surrounding the facts, the merits of a claim, or the
applicability of defenses.” Republican Party of N.C. v. Martin, 980 F.2d 943, 952 (4th Cir.

1992) (citing SA Charles A. Wright & Arthur R. Miller, Federal Practice and Procedure § 1356

 

' The statute provides, in pertinent part:

Every person who, under color of any statute . . . of any State... subjects, or causes
to be subjected, any citizen of the United States or other person within the
jurisdiction thereof to the deprivation of any rights, privileges, or immunities
secured by the Constitution and laws, shall be liable to the party injured in an action
atlaw....

42 U.S.C. § 1983.
Case 3:19-cv-00336-MHL-RCY Document 65 Filed 01/21/21 Page 2 of 10 PagelD# 275

(1990)). In considering a motion to dismiss for failure to state a claim, a plaintiff's well-pleaded
allegations are taken as true and the complaint is viewed in the light most favorable to the
plaintiff. Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993): see also Martin, 980
F.2d at 952. This principle applies only to factual allegations, however, and “‘a court considering
a motion to dismiss can choose to begin by identifying pleadings that, because they are no more
than conclusions, are not entitled to the assumption of truth.” Ashcroft v. Iqbal, 556 U.S. 662.
679 (2009).

The Federal Rules of Civil Procedure “require[] only ‘a short and plain statement of the
claim showing that the pleader is entitled to relief,” in order to ‘give the defendant fair notice of
what the . . . claim is and the grounds upon which it rests."” Bell Atl. Corp. v. Twombly,

350 U.S. 544, 555 (2007) (second alteration in original) (quoting Conley v. Gibson, 355 U.S. 41.
47 (1957)). Plaintiffs cannot satisfy this standard with complaints containing only “labels and
conclusions” or a “formulaic recitation of the elements of a cause of action.” /d. (citations
omitted). Instead, a plaintiff must allege facts sufficient “to raise a right to relief above the
speculative level,” id. (citation omitted), stating a claim that is “plausible on its face,” id. at 570.
rather than merely “conceivable.” /d. “A claim has facial plausibility when the plaintiff pleads
factual content that allows the court to draw the reasonable inference that the defendant is liable
for the misconduct alleged.” /gbal, 556 U.S. at 678 (citing Bell Ad. Corp., 550 U.S. at 556). In
order for a claim or complaint to survive dismissal for failure to state a claim, the plaintiff must
“allege facts sufficient to state all the elements of [his or] her claim.” Bass v. E.. DuPont de

Nemours & Co., 324 F.3d 761, 765 (4th Cir. 2003) (citing Dickson v. Microsoft Corp., 309 F.3d

193, 213 (4th Cir. 2002); lodice v. United States, 289 F.3d 270, 281 (4th Cir. 2002)).
Lastly, while the Court liberally construes pro se complaints, Gordon v. Leeke, 574 F.2d

1147, 1151 (4th Cir. 1978), it will not act as the inmate’s advocate and develop, sua sponte,

bo
Case 3:19-cv-00336-MHL-RCY Document 65 Filed 01/21/21 Page 3 of 10 PagelD# 276

statutory and constitutional claims that the inmate failed to clearly raise on the face of his or her
complaint. See Brock v. Carroll, 107 F.3d 241, 243 (4th Cir. 1997) (Luttig, J., concurring):

Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985).

Il. Pittman’s Allegations

In his Particularized Complaint, Pittman named as Defendants D.M. York, an Officer
with the Chesapeake Police Department. and the Chesapeake Police Department. (ECF No. 31.
at 1.) Pittman alleges as follows:?

On 2-10-19 a.m. hours, police officers D.M. York and M. Sivels arrested
me (Clevin Pittman) for traffic violations. My chest was hurting so I was tak[en]
to Chesapeake General Hospital. ... The two officers, D.M. York and M. Sivels,
they put me in a hospital bed and I was handcuffed to both bed rails. As I (Mr.
Clevin Pittman) and Officer D.M. York w[ere] talking, I asked him why do[es] he
hate black people. Then after that. he started choking me to the point I thought I
was going to die. Then he stopped and ran to the room door. I believe he stopped
because he heard someone coming in the door and when he went to the door he told
one or more nurses that they [were] going to charge me with spitting on them. As
I was going up for my bond[]. the video was show[n] of the action that was going
on in the room. It [did] not show that I spit on anyone, but it clearly show[ed] D.M.
York was choking me, Clevin Pittman. And Officer Sivels he just stood there and
did nothing to help me. All this was caught on M. Sivels[’s] body camera. Its
clearly police brutality and he went against his oath of duties to serve and protect
as well as cruel and unusual punishment.

The Defendant D.M. York clearly violated my (8") VIII Amendment rights
of the Constitution. Which was cruel and unusual punishment that he, D.M. York,
inflicted on me (Clevin Pittman).

The Chesapeake Police Department are truly liable for his action. if it is
legal or illegal, they are liable. Officer D.M. York in his apprehension and arrest
on me, Clevin Pittman, he violated his code of conduct which is a dereliction of
duties to serve and protect and also he committed a[n] act of police brutality and
going against his code of honor or oath.

Due to the fact Officer D.M. York of the Chesapeake Police Department
did not follow their policy and procedures doing the apprehension of my arrest (Mr.
Clevin Pittman).

Because my 8" Amendment was violated. I am request[ing] the Court to
award me $40 million dollar[s] in damages. Also to make D.M. York and
Chesapeake Police Department liable to me for the damages.

(Part. Compl. 1-3.) By Memorandum Opinion and Order entered on January 16, 2020. the

 

? The Court corrects the capitalization, punctuation, and spelling and omits the paragraph
numbering and emphasis from the Particularized Complaint.

3
Case 3:19-cv-00336-MHL-RCY Document 65 Filed 01/21/21 Page 4 of 10 PagelD# 277

Court construed Pittman to raise the following claims:

Claim One: Defendant York violated Pittman’s Eighth Amendment rights when
he used excessive force against Pittman while Pittman was
handcuffed to the hospital bed.

Claim Two: Defendant York violated the Chesapeake Police Department's
“policy and procedures doing the apprehension of my arrest.” (d.
at 3.)

Claim Three: Defendant Chesapeake Police Department are liable for Defendant York's
actions.

(ECF No. 32, at 4.) After reviewing the Particularized Complaint under the Court’s screening
obligations pursuant to 28 U.S.C. § 1915(e)(2). the Court dismissed Claims Two and Three.
Accordingly, only Claim One against Defendant York remains pending before the Court.
Ill. Analysis

A. Consideration of the Extrinsic Evidence

In Claim One, Pittman contends that Defendant York violated Pittman’s Eighth
Amendment rights when he used excessive force against Pittman while Pittman was handcuffed
to the hospital bed. Pittman does not allege that he did not spit on the officers. Instead. Pittman
contends that the body camera footage did not show him spitting. Defendant York argues that
“Officer Sivels’ body camera video which Mr. Pittman reviewed, and references, and relied upon
in framing his Particularized Complaint portrays” a very different version of the events than what
was alleged by Pittman. (ECF No. 51, at 3.) Defendant York characterizes the video as showing
Pittman “yelling, trying aggressively to pull away from his handcuffs and leg restraints, and
generally being belligerent toward hospital staff,” and “spitting into a corner after being warned
by officers not to spit.” (/d. at 3.) Defendant York claims that the video shows the officers
“warn[ing] Mr. Pittman that if he continued spitting that they would” cover his face, and that
“[i]nstead of deliberately or maliciously choking Pittman, Officer York attempt[ed] to push Mr.
Pittman’s face away to avoid being spit on... .” (/d.) Defendant York and Pittman both agree

4
Case 3:19-cv-00336-MHL-RCY Document 65 Filed 01/21/21 Page 5 of 10 PagelD# 278

that the entire sequence of events was captured on this body camera video. Both parties urge the
Court to reach a conclusion in their favor based on the Court’s observation of the video, which
was provided as an exhibit to the Motion to Dismiss. (/d. at 4; Part. Compl. 2.)

“If, on a motion under Rule 12(b)(6) . . . . matters outside the pleadings are presented to
and not excluded by the court, the motion must be treated as one for summary judgment under
Rule 56,” and “[a]ll parties must be given a reasonable opportunity to present all the material that
is pertinent to the motion.” Fed. R. Civ. P. 12(d): see Laughlin v. Metro. Wash. Airports Auth.,
149 F.3d 253, 260-61 (4th Cir. 1998); Gay v. Wall, 761 F.2d 175, 177 (4th Cir. 1985). However,
“a court may consider official public records, documents central to plaintiff's claim. and
documents sufficiently referred to in the complaint [without converting a Rule 12(b)(6) motion
into one for summary judgment] so long as the authenticity of these documents is not disputed.~
Witthohn v. Fed. Ins. Co., 164 F. App’x 395, 396-97 (4th Cir. 2006) (citations omitted).

The Court declines to review the video in the context of a Motion to Dismiss.?_ When
reviewing a motion to dismiss, the Court may consider materials outside of the pleadings if the
materials are “integral to and explicitly relied on in the complaint.” Robinson v. Am. Honda
Motor Co., 551 F.3d 218, 222 (4th Cir. 2009) (citation omitted). However, Defendant York fails
to explain how the video footage is integral to Pittman’s claim. Further, Defendant York fails to
point to any controlling authority that would permit this Court to review video footage in the
context of a motion to dismiss. The parties ask the Court to pass judgment solely on the Court's

interpretation of the video. Although both parties provide a characterization of what they believe

 

3 Nor will the Court consider Defendant York’s accompanying affidavit. Because the
affidavit submitted cannot be considered “official public records, documents central to the
plaintiff's claim, [or] documents sufficiently referred to in the complaint,” the Court may not
consider this affidavit without construing the Motion to Dismiss as a motion for summary
judgment. See Witthohn, 164 F. App’x at 396-97.
Case 3:19-cv-00336-MHL-RCY Document 65 Filed 01/21/21 Page 6 of 10 PagelD# 279

the video shows, at this stage, there are no facts before the Court. Despite Defendant York's
labeling his section “FACTS,” the Court only has before it pleading allegations. The Court will

not review the video in assessing the propriety of the Complaint under Federal Rule of Civil
Procedure 12(b)(6).*

B. Conversion to Motion for Summary Judgment

Defendant York also suggests that the Court should convert the Motion to Dismiss under
Fed. R. Civ. P. 12(b)(6) into a Motion for Summary Judgment under Fed. R. Civ. P. 56.
However, “conversion of a motion to dismiss to one for summary judgment requires that ‘[alll
parties must be given a reasonable opportunity to present all the material that is pertinent to the
motion.”” Bala v. Commonwealth of Va. Dep't of Conservation & Recreation, 532 F. App’x
332, 334 (4th Cir. 2013) (alteration in original) (citation omitted). Therefore, “such conversion
is not appropriate where the parties have not had an opportunity for reasonable discovery.” E./.
du Pont de Nemours v. Kolon Indus., Ine., 647 F.3d 435, 448 (4th Cir. 2011).

At this juncture, Pittman has not had an opportunity to present all materials pertinent to a
motion for summary judgment. See Bala, 532 F. App’x at 334. Given Pittman’s pro se status,
the Court finds it appropriate to consider the evidence on summary judgment after Pittman has
been fairly apprised of his need to respond with specific facts. Accordingly, the Court declines

to convert the Motion to Dismiss to a Motion for Summary Judgment because of the lack of a

 

* To support his position, Defendant York cites to Scott v. Harris, 550 U.S. 372 (2007).
In that case, the Supreme Court held that when a video “quite clearly contradicts the version of
the story told by [a party]” (id. at 378), “so that no reasonable jury could believe it, a court
should not adopt that version of the facts for the purposes of ruling on a motion for summary
judgment.” Id. at 380 (emphasis added). The Supreme Court explained that instead of relying
on “visible fiction” put forth by the party whose account is contradicted by the video, a court
should “view[] the facts in the light depicted by the videotape.” /d. at 381. However, the matter
here comes before the Court on a Motion to Dismiss, not a Motion for Summary Judgment as in
Scott. Pittman has not had an opportunity to proffer his version of the facts. Therefore, the
Court will not convert the instant motion to dismiss into one for summary judgment.

6
Case 3:19-cv-00336-MHL-RCY Document 65 Filed 01/21/21 Page 7 of 10 PagelD# 280

fully developed factual record before the Court. See F inley Lines Joint Protective Bd. Unit 200,
Bhd. Ry. Carmen v. Norfolk S. Corp., 109 F.3d 993, 996 (4th Cir. 1997) (citations omitted)
(explaining that “conversion takes place at the discretion of the court”).

To resolve the instant Motion to Dismiss, the Court considers only the Particularized
Complaint and the Memorandum in Support of the Motion to Dismiss. taking care not to
consider arguments supported only by the excluded exhibits.

C. Defendant York Raises Three Arguments in the Motion to Dismiss

In his Motion to Dismiss, Defendant York argues that Pittman: 1) failed to state a claim
of excessive force; 2) that Pittman’s successful recovery would necessarily imply the invalidity
of his two state criminal convictions for assault on a law enforcement officer; and, 3) that
Defendant York is entitled to qualified immunity. These three arguments do not persuade the
Court to grant the Motion to Dismiss.

1. Failure to State A Claim

Defendant York argues that Pittman fails to state a viable excessive force claim in light of
the bodycam video. At this juncture, the Court must presume the truth of Pittman’s well-pleaded
allegations. Mylan Labs. Inc.. 7 F.3d at 1134. With respect to the first contention, that
Defendant York did not use excessive force, the Court previously determined that Pittman stated
a claim for relief sufficient to survive the Court's screening obligations. Therefore, the Motion to
Dismiss will be DENIED on that ground.

2. Heck v. Humphrey

Next, Defendant York contends that Pittman’s successful recovery would necessarily
imply the invalidity of his two state criminal convictions for assault on a law enforcement
officer, citing Heck v. Humphrey, 512 U.S. 477. 487 (1994). for support. Defendant York

attaches to his Motion to Dismiss state court records showing that Pittman was charged and
Case 3:19-cv-00336-MHL-RCY Document 65 Filed 01/21/21 Page 8 of 10 PagelD# 281

convicted of assault on an officer for the spitting incident that rests at the heart of this action.
(ECF No. 51. at 20-24.) However, the Court fails to discern, and Defendant York fails to
explain, why Pittman’s conviction for spitting on an officer necessarily precludes a finding that
Defendant York used excessive force.

Heck bars a § 1983 action if the record demonstrates that successfully prosecuting the
§ 1983 action would necessarily imply that the plaintiff's earlier conviction was invalid. /d. at
486-87. The United States Court of Appeals for the Fourth Circuit has emphasized that “[t]he
Heck analysis requires a close factual examination of the underlying conviction.” Riddick v.
Lott, 202 F. App’x 615, 616 (4th Cir. 2006) (citations omitted). Where, as here, the plaintiff's
allegations involve claims of excessive force during an arrest and the plaintiff also was convicted
of charges of threatening, resisting, or assaulting a police officer, resolving the Heck inquiry
often demands an examination of the trial record. See id. at 617 (alteration and omission in
original) (observing that “Heck does not bar § 1983 actions alleging excessive force despite a
plaintiff's conviction for resisting arrest because a “state court’s finding that [a plaintiff] resisted
a lawful arrest . .. may coexist with a finding that the police officers used excessive force to
subdue [the plaintiff]” (quoting Martinez v. City of Albuquerque, 184 F.3d 1123, 1127 (10th Cir.
1999))).

Defendant York’s Heck argument falters because Pittman’s conviction for spitting on an
officer does not preclude Pittman from bringing an excessive force claim. Should Defendant
York choose to renew his Heck challenge he must ensure that the proper supporting documents

are attached in support thereof and raise a proper legal analysis.> Accordingly, the Motion to

Dismiss will DENIED on this ground.

 

> To the extent that Defendant York renews his Heck challenge by means of a motion to
dismiss, he also must explain, with citation to controlling authority why the Court can consider
the documents in a motion to dismiss. See Fed. R. Civ. P. 12(d).

8
Case 3:19-cv-00336-MHL-RCY Document 65 Filed 01/21/21 Page 9 of 10 PagelD# 282

3. Qualified Immunity

Finally, Defendant York argues that he is entitled to qualified immunity “because he did
not violate any of Mr. Pittman’s rights, and if he did violate any of Mr. Pittman’s rights. there
was no clearly established law against Officer York’s conduct at the time and a reasonable police
officer under the circumstances would not have known the conduct was illegal.” (ECF No. 51, at
11-13.) “When qualified immunity is asserted, the reviewing court should usually first ask
whether the right was violated on the facts alleged. and then determine whether that right was
‘clearly established.”” LeSueur—Richmond Slate Corp. v. Fehrer, 666 F.3d 261, 264 (4th Cir.
2012) (citing Smith v. Smith, 589 F.3d 736, 739 (4th Cir. 2009)); see Pearson v. Callahan, 555
U.S. 223, 236 (2009) (“[W]e conclude that, while the sequence set forth [in Saucier v. Katz, 553
U.S. 194 (2001) ] is often appropriate, it should no longer be regarded as mandatory.” (first
alteration in original)).

Defendant York’s assertion of qualified immunity is limited to a recitation of the general
jurisprudence governing qualified immunity and is based primarily on the bodycam video, which
the Court will not consider here. As noted above, Pittman has adequately alleged a violation of
excessive force based on the record the Court can consider at this procedural posture.
Furthermore, Defendant York fails to demonstrate that the right to not be subjected to excessive
force was not clearly established. See Allen v. City of Fredericksburg, No. 3:09CV63, 2011 WL
782039, at *11 n.5 (E.D. Va. Feb. 22, 2011) (discussing the methodology for briefing the defense
of qualified immunity). Accordingly, Defendant York’s Motion to Dismiss based upon qualified

immunity will be DENIED.
Case 3:19-cv-00336-MHL-RCY Document 65 Filed 01/21/21 Page 10 of 10 PagelD# 283

IV. Conclusion
For the foregoing reasons, the Motion to Dismiss (ECF No. 50) will be DENIED. Any
party wishing to file a motion for summary judgment should do within sixty (60) days of the date
of entry hereof.

An appropriate Order will accompany this Memorandum Opinion.

 

United States DiStrict Judge

Date: Ton. 2\, 2o02L\

Richmond, Virginia

10
